We think that the original opinion correctly deals with all questions presented in this case which the record requires should be discussed; however, in view of the insistence in appellant's motion, and his argument on assignment of error No. One, we express the view that the question asked was wholly immaterial to any issue in the case unless it is pertinent to aid the State in proving malice. If it did so aid the State it was proper testimony for that purpose. If it did not have this effect, then we are unable to see any reversible error. It is not the intention of this court in so holding to overrule any other decisions or to render ineffective any article of the statute. We simply take the view that under the facts of this particular case the asking of the question was not reversible error, and we think the original opinion clearly expresses the court's view on the subject.
Again, complaint is made because the district attorney asked one of the witnesses the following question: "You would not have taken Miss Bostick to D. Brown's place if you had known such a person as Pat Patterson (H. Patterson) was going to be there, would you?"
Whether or not the mere asking of this question is error depends upon the circumstances surrounding it and the meaning which it would carry to the jury. As we view the circumstances of the case it is purely speculative to find that it had any effect whatever. A discussion which leads us to this conclusion would be cumbersome and probably of little aid to appellant and no contribution whatever to the jurisprudence of our State. It is sufficient to say that we will not be called upon to indulge in speculation in order to find error. To this there would be no end. The only argument made by counsel and the *Page 212 
only circumstances which we could find in the record indicating error would be the penalty assessed, which is not the least which the jury might have given under the court's charge.
Counsel asserts, "There is an unbroken line of decisions in this State holding that where a defendant received more than the minimum punishment the court will not speculate upon whether or not he sustained injury." We think the decisions are misunderstood. The question of the penalty is not the only factor to consider. First, there must be something, as hereinbefore stated, which would, under the circumstances of the case, reasonably be calculated to injure the party on trial. When this is true the court will not speculate on whether or not injury did occur, particularly when the minimum penalty has not been assessed. Counsel for appellant did not favor the court with any of the authorities upon which he relies, or the expressions which he has in mind. Consequently, we are unable to help him, further than to say that the punishment is not the only factor to be considered. It is a very cogent one where it becomes a factor, but we cannot make a rule which would apply to every case and say in the event more than the minimum punishment is assessed a reversal of the case may be based upon some speculative error, which to us has no force whatever.
The motion for rehearing is overruled.